DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 3/24/2022.
Claims 1, 8, and 15 are amended.
Claims 6 and 13 remain canceled.
Claims 1-5, 7-12, 14-20 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Objection – Informalities and Claim Interpretation
Independent claims have been amended, in part, to recite the following (highlighting provided by the Examiner for emphasis):

    PNG
    media_image1.png
    178
    772
    media_image1.png
    Greyscale

Respectfully, Applicant's amendment appear to claim that the "analyzing… social IoT feed” limitation is met upon performance of the subsequent "analyzing interactions..." step and the "capturing and understanding comments..." step due to the use of the term “by”. Therefore, applicant's amended feature is interpreted as such. Nonetheless, because the grammar is not entirely clear, the Examiner objects to the feature in question. If Applicant believes the claim should be given a different interpretation, Applicant is requested to clarify the meaning of the feature in question in any subsequent reply to this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 (exemplary of the features of claims 8 and 15): 
“…analyzing interactions and conversations from the social IoT feed in the social IoT platform… [and] capturing and understanding comments and shared information posted by the registered user in the social IoT platform…;
recognizing, …, a collaborative need for a plurality of registered users based on the analysis of the social IoT feed including interactions among the plurality of registered users about a product, wherein recognizing the collaborative need includes identifying two or more IoT devices in the social IoT platform that are associated with the product, based on a marketing input from a vendor; and 
recommending, …, a collaborative marketing plan based on the collaborative need for the plurality of registered users.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the steps, as drafted, appears to be nothing more than targeted advertising/marketing (i.e. analyzing customers to know their “need” and then targeting a recommendation based on this assessed need)1 and thus falling into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of “by one or more processors” and/or by using “machine learning methods” e.g. “natural language processing” does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts (e.g through the use of generically recited “machine learning methods” and “natural language processing”) and “link” them to a field of use (i.e. in this case targeted advertising) or serve as extra-solution activity (e.g. detection and receipt of data without improvements recited in such fields). The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “registering, by one or more processors, a user for a social IoT platform by collecting information to set up a user profile for the user in the social IoT platform; registering, by one or more processors, an IoT device associated with the registered user into the social IoT platform through a user interface available in the social IoT platform; identifying by one or more processors, social contacts of the registered user in the social IoT platform based on a profile of the registered user; detecting, by one or more processors, a plurality of IoT devices, in the social IoT platform, which are associated with the social contacts of the registered user; monitoring, by… tracking social network information among the IoT device associated with the registered user and the plurality of IoT devices associated with the social contacts of the registered user… [analysis is performed] with a machine learning method… with natural language processing”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “registering” users and devices, regardless of whether they are considered IoT devices, nor is applicant’s invention a technical solution for “identifying”, “detecting”, or “monitoring/tracking” information nor does Applicant purport to have invented an improvement to the field of “machine learning methods” or “natural language processing” – note that there is no technical solution recited nor provided regarding how the tracking is intended to be performed which would amount to a technical step and the same is true regarding “machine learning methods” and “natural language processing”. Instead, at this high-level of generality, these steps are seen as pre-solution data-gathering and processing steps using off-the-shelf software and/or readily available algorithms. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components and off-the -shelf software (e.g. by one or more processors and using generically described “machine learning methods” and “natural language processing”) and “link” them to a field of use (i.e. targeted advertising/marketing), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims also recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2, 9, 16 recite the following: “wherein monitoring the IoT device … includes tracking the IoT device...” However, tracking is simply another expression for “monitoring” and no technical solution is provided herein. Therefore, this is also seen as generic extra-solution activity and not core to applicant’s invention.
 As another example, dependent claims 3, 10, 17 recite the following: “wherein the social IoT feed includes the interactions and conversations in the social IoT platform..” However, mere descriptions of the data which is “monitored/tracked” provides context to the field of use in which the idea is applied but this description of data is not significantly more than the abstract idea itself. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 8, 9, 10, 12, 15, 16, 17 are rejected under 35 U.S.C. 103 as obvious over Qing Li et al. (U.S. 10,630,677 A1; hereinafter, "Qing”) in view of Appel et al. (U.S. 2017/0169532 A1; hereinafter, "Appel”) further in view of Duggal et al. (US 10,339,559 B2; hereinafter, "Duggal”) and Toner et al. (U.S. 20180100751 A1; hereinafter, "Toner”)

Claims 1, 8, 15: (Currently amended)
Pertaining to claims 1, 8, 15 as exemplified in the limitations of claim 1, Qing teaches the following:
A computer-implemented method comprising: 
registering, by one or more processors, a user for a social IoT platform by collecting
information to set up a user profile for the user in the social IoT platform (Qing, see at least [2:26-65] e.g.: “…the online social network maintains a registry that matches registered user accounts [user profiles] of the online social network to delegation rights for Internet-of-Things devices. In further examples, the Internet-of-Things device is owned by the first member of the online social network…”; examiner notes the clause “to set up a user profile of the user…” appears to be a statement of intended use which is not afforded patentable weight – i.e. there is no functional relationship claimed between the positively recited feature of “registering” and this intended use statement. Nonetheless, applicant’s “profile” appears to read on Qing’s “user account”. See also at least Qing [13:20-30] discussing e.g.  “FIG. 17 shows an example graphical user interface with a horizontal sequence of user profile pictures [collected information], which further correspond to available user accounts [user profiles], within a corresponding online social network, to which the user may optionally delegate one or more access rights to the selected device of FIG. 15….” which explicitly indicates a “profile” has been created by virtue of the “profile pictures” [collected information], and these profile pictures correspond to “user accounts” [user profiles] which Qing has already stated, as noted supra, match with the “registry”.); 
registering, by one or more processors, an IoT device associated with the registered user into the social IoT platform though a user interface available in the social IoT platform (Qing, see at least Figs. 3 and 7-41 and per at least [12:35-55]: “The graphical user interface of
FIG. 14 further displays to the user a list of devices, including especially Internet-of-Things devices, that the user may manage, for security purposes, through the client-side application in coordination with the cloud-based proxy security service… More specifically, the example of FIG. 14 shows a list of a tablet, a home security or video security interface, a smart thermostat, a smart fridge, and/or a smart television, each of which the user may help manage or manipulate according to the embodiments described herein…”; and again, see at least [2:26-65] e.g.: “…the online social network maintains a registry that matches registered user accounts of the online social network to delegation rights for Internet-of-Things devices. In further examples, the Internet-of-Things device is owned by the first member of the online social network… the implementation detail may include at least one or more of the following: a local area network administrator login credential, a geolocation identifier of the Internet-of-Things device, an Internet protocol address corresponding to the Internet-of-Things device, and/or an identifier of one Internet service provider that provides connectivity to the Internet-of-Things device…”); 
identifying by one or more processors, social contacts of the registered user in the social IoT platform based on a profile of the registered user (Qing, see at least [2:26-65] e.g.: “…first member is connected as a social contact” to a “second member” in view of at least [12:35]-[14:13] e.g. “…FIG. 17 shows an example graphical user interface with a horizontal sequence of user profile pictures, which further correspond to available user accounts [user profiles], within a corresponding online social network, to which the user may optionally delegate one or more access rights to the selected device of FIG. 15. In the example of FIG. 17, the user may optionally swipe left to right to pull or drag the list of available contacts, thereby viewing more and more available contacts from which to select as the target for granting of access rights to the selected device.…”; a user may select “social contacts” corresponding to “available user accounts” [user profiles] to which the user, via his own account and graphical user interface, is connected within a social network); 
detecting, by one or more processors, a plurality of IoT devices, in the social IoT platform, which are associated with the social contacts of the registered user (Qing, see at least [2:26-65] and at least [8:29-56] e.g.: “…the online social network may provide the limited ability to interact with the Internet-of-Things device to the second member [social contact of the registered user] through an application connecting the second member to the online social network…”);
monitoring, by one or more processors, the IoT device associated with the registered user and the plurality of IoT devices associated with the social contacts of the registered user by tracking social network information among the IoT device associated with the registered user and the plurality of IoT devices associated with the social contacts of the registered user; (Qing, see at least [12:35-14:13] e.g.: “…Accordingly, the user may optionally toggle the"+" or plus icon 1602 at the top right of the screen of FIG. 16, thereby enabling the user to select one or more contacts within the corresponding social network, to thereby create one or more access rights to access, or interact with, the selected device [IoT device]… FIG. 17 shows an example graphical user interface with a horizontal sequence of user profile pictures, which further correspond to available user accounts, within a corresponding online social network, to which the user may optionally delegate one or more access rights to the selected device of FIG. 15… Fig. 19 now includes an instance of the small profile picture for the contact to whom an access right was delegated, thereby indicating that the specific contact has received the delegation of at least one access right…”; the delegation of access rights [social network information among the IoT devices] to an IoT device is therefore tracked amongst social network users; the IoT device is associated with the registered user and social contacts of the registered use as delegated; there may be many such IoT devices.); 
Although Qing teaches the above limitations, and teaches, e.g. per at least [1:55-65] and [21:30-40], monitoring computer activity, such as Internet-of-things devices (IoT), of various users and Qing per at least Figs. 39-40 and at least [20:42-21:41] teaches e.g.: “Conversations”, Qing may not explicitly teach, in a single embodiment, analysis of such conversations, nor all of the nuances regarding subsequent recognition of collaborative need as recited below. However Qing in view of Appel teaches the following: 
analyzing, by one or more processors, social IoT feed among the IoT device associated with the registered user and the plurality of IoT devices associated with the social contacts of the registered user by[:]
 analyzing interactions and conversations from the social IoT feed in the social IoT platform with a machine learning method (Appel, see at least Fig. 2, steps #222 and #224 and also note Fig. 3 #314 through #324 regarding using “machine learning” in conjunction with “analyzing and providing ranking an recommendations to the user”; and see at least [0014], [0020]-[0022], [0027], and [0030]-[0032] e.g.: “…at 224 the method may analyze the machine learning output and provide a ranking and recommendation to the user. For instance, the machine learning algorithm may classify geographical locations according to different levels of riskiness based on the captured data. For instance, the output may include a ranked list of places to avoid or to visit…”, where the captured and monitored data includes data as noted e.g. per [0027] this includes “social media” information #314 which per Fig. 1 and at least [0014] includes tweets, blogs, etc… [interactions and conversations]), 
and […]
recognizing, by one or more processors, a collaborative need for a plurality of registered users based on the analysis of the social IoT feed including interactions among the plurality of registered users about a product, (and [0030] e.g.: …analysis may be performed, and risk information [collaborative need] associated with the specific region or geographical location as applied to the user and the context (e.g., current context), may be ranked [recognized] and recommended. For instance, the output from analysis may be a ranked list of places to avoid or to visit, parking lots to avoid or stop, walking path and time to use this path or avoid. Another example of a recommendation may be a list of places to visit or are determined to be safe to visit…) […]; and 
recommending, by one or more processors, a collaborative marketing plan based on the collaborative need for the plurality of registered users (and [0030] e.g.: …analysis may be performed, and risk information associated with the specific region or geographical location as applied to the user and the context (e.g., current context), may be ranked and recommended [recommneding]. For instance, the output from analysis may be a ranked list of places to avoid or to visit, parking lots to avoid or stop, walking path and time to use this path or avoid. Another example of a recommendation may be a list of places to visit or are determined to be safe to visit…).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Appel (directed towards monitoring IoT device data, analyzing such data, and making recommendations to users based on such analysis) which are applicable to a known base device/method of Qing (who is already directed towards an online social network which maintains a registry that matches registered user accounts to delegation rights for Internet-of-Things devices and allows social contacts to access such registered user devices) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Appel to the device/method of Qing because Qing and Appel are analogous art in the same field of endeavor (at least G06Q50/01) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Qing/Appel teach the above features, and as shown supra Qing/Appel teaches use of machine learning to classify locations into different risk levels based on captured data, where such captured data includes social media blog posts [comments and shared information posted by the registered user], they may not explicitly teach use of “natural language processing”, which is a specific type of machine learning technique, to understand their disclosed social media blog posts, etc… However, regarding these features as recited below, Qing/Appel in view of Toner teaches the following
and by capturing and understanding comments and shared information posted by the registered user in the social IoT platform with natural language processing (Duggal, see at least [2:45-55] teaching, e.g.: “…each comment is analyzed using natural language processing techniques to identify keywords. These keywords are then compared to keywords associated with the individual asset to determine a similarity between the keywords of the comment and the keywords of the individual asset. Based on this comparison, each comment is attributed to an individual asset and a social mention count of the individual asset is incremented to indicate the total number of comments mentioning the individual asset…”; see also at least [9:20-10:45] regarding “Example NLP natural language processing Engine”); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Duggal (directed towards use of Natural Language Processing techniques to analyze comments, such as social media mentions of an asset) which is applicable to a known base device/method of Qing/Appel (who already teaches analysis of data such as social media blog posts [comments and shared information] analogous to Appel’s social media blog posts) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Duggal to the device/method of Qing/Appel because Qing/Appel and Duggal are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. 
Although Qing/Appel/Duggal teach the above features, they may not explicitly teach the below recited nuances. However, regarding these features, Qing/Appel in view of Toner teaches the following:
wherein recognizing the collaborative need includes identifying two or more IoT devices in the social IoT platform that are associated with the product, based on a marketing input from a vendor (Toner, see at least [0022] e.g.: “…the measurement system includes a digital IOT (Internet of Things) gas pressure transducer monitoring, a digital/ultrasonic IOT (Internet of Things) foam detection device sensor, digital IOT (Internet of Things) valve solenoid switchover, and an IOT (Internet of Things) non-invasive liquid drain detector…”; and per at least [0066] these multipe IoT devices are associated [correlated] with a product; e.g. one is for measuring gas pressure of a product, one is for measuring foam of the same product, etc… and each are correlated one with the other, e.g. to measure volume, flow, etc…; i.e. “to calculate and correlate how much product was actually poured down the drain, versus other losses in the system…”; and per [0046]: “…The range, accuracy and calibration of the IOT Gas Pressure Transducer Monitoring can be adapted, based upon the desired mix, historical tracking, form and accuracy, required by the product or original manufacturer's specifications [marketing input from a vendor]. The IOT foam detection sensor 18 detects foam conditions in the liquid or gas distribution system. Foam detection can indicate system level problems (e.g., dirty lines 4) or keg empty status, etc…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Toner which is applicable to a known base device/method of Qing/Appel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Toner to the device/method of Qing/Appel because Toner is reasonably pertinent to the IoT device data of Qing/Appel and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, the Examiner notes: "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claims 2, 9, 16:
Qing/Appel/Duggal/Toner teaches the limitations upon which these claims depend. Furthermore Qing teaches the following: … wherein monitoring the IoT device associated with the registered user and the plurality of IoT devices associated with the social contacts includes tracking the IoT device associated with the registered user and the plurality of IoT devices associated with the social contacts of the registered user (Qing, see at least Figs. 39-40 and at least [20:42-21:41] e.g. monitoring geolocation [tracking] of IoT device of child to San Francisco).

Claims 3, 10, 17: (currently amended)
Qing/Appel/Duggal/Toner teaches the limitations upon which these claims depend. Furthermore Qing teaches the following: … wherein the social IoT feed includes the interactions and conversations in the social IoT platform (Qing, see at least Figs. 39-40 and at least [20:42-21:41] e.g.: “Conversations”

    PNG
    media_image2.png
    816
    428
    media_image2.png
    Greyscale
).



Claims 5, 12:
Qing/Appel/Duggal/Toner teaches the limitations upon which these claims depend. Furthermore Qing in view of Appel teaches the following:
… wherein analyzing the social IoT feed includes analyzing the interactions and conversations using machine learning techniques (Appel, see at least [0003] e.g.: “The method may further include executing a machine learning algorithm to determine a plurality of risks associated with the geographic location to the user based on the user context.”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Appel (directed towards monitoring IoT device data, analyzing such data, e.g. via machine learning algorithm to determine a plurality of risks, etc…) which are applicable to a known base device/method of Qing (who is already directed towards an online social network which maintains a registry that matches registered user accounts to delegation rights for Internet-of-Things devices and allows social contacts to access such registered user devices) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Appel to the device/method of Qing because Qing and Appel are analogous art in the same field of endeavor (at least G06Q50/01) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as obvious over Qing Li in view of Appel, Duggal, and Toner further in view of Breazeal et al. (U.S. 2015/0314454 A1; hereinafter, "Breazeal”)

Claims 4, 11, 18:
Although Qing/Appel/Duggal/Toner teach the limitations upon which these claims depend, they may not explicitly teach the below recited nuances. However, regarding these features, Qing/Appel in view of Breazeal teaches the following:
… wherein analyzing the social IoT feed includes analyzing the interactions and conversations using natural language processing techniques (Breazeal, see at least [0058] e.g.: “In accordance with exemplary and non-limiting embodiments, the PCD 100 may be configured to include a natural language processing layer that may be sandwiched between the ASR module 206 and an interaction system of the PCD 100.  The natural language processing layer may include natural language understanding (NLU) module that may take the text generated by the ASR and assign meaning to that text.” and per at least [0333] “Inputs may come from devices or software applications external to the device, such as web applications, mobile applications, Internet of Things (IoT) devices…” and see also at least [0401]-[0414]).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Breazeal which is applicable to a known base device/method of Qing/Appel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Breazeal to the device/method of Qing/Appel because Qing/Appel and Breazeal are analogous art in the same field of endeavor (at least analysis of data from IoT devices) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 7, 14, 19, 20 are rejected under 35 U.S.C. 103 as obvious over Qing Li in view of Appel, Duggal, Toner further in view of DeLuca et al. (U.S. 9,553,943 B1; hereinafter, "DeLuca”)

Claims 7, 14, 19:
Although Qing/Appel/Duggal/Toner teach the limitations upon which these claims depend, they may not explicitly teach the below recited nuances. However, regarding these features, Qing/Appel in view of DeLuca teaches the following:
…wherein recommending the collaborative marketing plan includes providing promotion offerings, based on the marketing input from the vendor, for the plurality of registered users (DeLuca, see at least [8:30-40] and [11:1-59] e.g.: “Push notification” [collaborative marketing plan which is a promotion offering based on a marketing input from a vendor]; where location calculation “…can be achieved by using Bluetooth BLE beacons, Wi-Fi triangulation along with IoT data about the product (known technologies to determine product location distance), etc…” and “…micro-location targeted offers these push messages need to feel real-time and relatable for the user. In one embodiment, the MLPN processing 432 provides the following processing with devices and applications 35 (or apps) 1-N 427 electronic device 420, along with any required communication with a cloud computing environment 50, network 310, etc. In one embodiment, real-time impression push notifications based on indoor micro-locations are provided…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of DeLuca (directed towards monitoring IoT data about a product and pushing a “push notification”, which may be a promotion offer, to users based on such data) which are applicable to a known base device/method of Qing/Appel (who are already directed towards monitoring and analyzing IoT data to make recommendations to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of DeLuca to the device/method of Qing because Qing/Appel and DeLuca are analogous art in the same field of endeavor (at least G06Q50/01) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 20:
Although Qing/Appel/Duggal/Toner teach the limitations upon which these claims depend, they may not explicitly teach the below recited nuances. However, regarding these features, Qing/Appel in view of DeLuca teaches the following:
The computer system of claim 15, wherein program instructions to recommend the
collaborative marketing plan include program instructions to consider location of the plurality of registered users (DeLuca, see at least [11:1-59] e.g. “push notifications” [collaborative marketing plant] may be sent to user based on user location; e.g. “An
example, notification may be "The (particular brand) Soap is % distance % away." By the time this notification reaches the mobile device, this distance can vary. An example output to the user can be: "The (particular brand) Soap is 5 feet away." If a notification transmission takes longer, or the person is walking faster, it may even say "The (particular brand) Soap is 7 feet away." This calculation can be achieved by using Bluetooth BLE beacons, Wi-Fi triangulation along with IoT data about the product (known technologies to determine product location distance).”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of DeLuca (directed towards monitoring IoT data about a product and pushing a “push notification”, which may be a promotion offer, to users based on such data) which are applicable to a known base device/method of Qing/Appel (who are already directed towards monitoring and analyzing IoT data to make recommendations to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of DeLuca to the device/method of Qing because Qing/Appel and DeLuca are analogous art in the same field of endeavor (at least G06Q50/01) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 8, and 15 on 3/24/2022. Applicant's arguments (hereinafter “Remarks”) filed 3/24/2022 have been fully considered but, regarding the 35 USC 103 rejection, are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the Objection due to informality (i.e. a grammar mistake) and associated claim interpretation and note the updated 35 USC 101, and 103 rejections in view of Qing in view of Appel, Duggal, and Toner. Also note the following:
Regarding the previous 35 USC 112 rejection, the Examiner acknowledges the amendments address the previously identified issue of indefiniteness and therefore has respectfully withdrawn the associated rejection.
Regarding the 35 USC 101 rejection, Applicant argues (Remarks, pg. 9) the claims are not directed towards an abstract idea. As support for this argument, the Applicant notes (Remarks, pgs. 9-10), the amended claims are now “directed to a machine learning implemented method for “analyzing, by one or more processors, social IoT feed among the IoT device associated with the registered user…” Respectfully, this line of reasoning does not convince the Examiner that the claims do not encompass an abstract idea. First, the Examiner notes that the Applicant’s arguments do not actually address the rationale upon which the Office’s finding is based pertaining to Step 2A Prong One of the 2019 PEG (Non-Final Rejection, pg. 4, mailed 1/3/2022); Applicant’s argument is not convincing for at least this reason. Second, the Applicant’s claims, as amended, now merely recite the use of an undisclosed “machine learning method” as part of the invention but such recitation only shows that a pre-processing step, not identified as the abstract idea itself, may be performed by any generic such machine learning method. Such a generic high-level recitation is not convincing that the claim is not directed towards the identified judicial exception as noted in the rejection above. Furthermore, regarding applicant’s argument (Remarks, pgs. 10-11) that the claims recite limitations which are significantly more than any abstract idea, respectfully the Examiner disagrees. The Examiner does not find the claims to recite a technical solution to any technical problem, nor an improvement to the field of “machine learning” itself, nor limitations which integrate the identified judicial exception into a practical application. The recitation of the use of a generic “machine learning method” and “natural language processing” to perform pre-processing steps amount to nothing more than using off-the-shelf software and this does not integrate the identified abstract idea into a practical application nor does it provide a technical solution to a technical problem as further expounded upon in the rejection provided supra. Therefore, for these reasons and others as noted in the rejection provided supra, the Applicant’s argument and assertions are not convincing and the rejection is maintained.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622






    
        
            
    

    
        1 The courts have found that matching consumers with a given product or service "has been practiced as long as markets have been in operation." Tuxis Technologies, LLC v. Amazon.com, Inc., No. CV 13-1771-RGA, 2014 WL 4382446, at *5 (D. Del. Sept. 3, 2014); see also OpenTV, Inc. v. Netflix Inc., 76 F.Supp.3d 886, 893 (N.D. Cal. 2014) ("The concept of gathering information about one's intended market and attempting to customize the information then provided is as old as the saying, 'know your audience."')